Citation Nr: 1758518	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  13-15 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the right upper extremity. 

2.  Entitlement to a rating in excess of 30 percent for peripheral neuropathy of the left upper extremity. 

3.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the right lower extremity. 

4.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the left lower extremity. 

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU)




REPRESENTATION

Veteran represented by:	Gregory Fausone, Esq.  


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This matter came to the Board of Veterans' Appeals (Board) on appeal from August 2011 and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In the August 2011 rating decision, the RO, in pertinent part, granted service connection for peripheral neuropathy of the right and left lower extremities, as a complication of diabetes type 2.  The Veteran's bilateral lower peripheral neuropathy was manifested by mild incomplete paralysis.  The RO assigned a moderate incomplete paralysis rating of 20 percent disabling, since objective findings were the same in all extremities.  In that decision, the RO also increased the disability rating for peripheral neuropathy of the right upper extremity to 20 percent disabling, and increased the disability rating for peripheral neuropathy of the left upper extremity to 30 percent disabling, all with an effective date of June 24, 2010.  In the May 2013 rating decision, the RO denied entitlement to TDIU.  The Veteran filed timely notices of disagreement (NOD) in July 2012 and May 2014 and perfected his appeals via submission of VA Form 9 in May 2013 and June 2016.  

In a May 2015 decision, the Board granted service connection for bilateral hearing loss.  The Board also remanded the remaining issues of entitlement to higher ratings for peripheral neuropathy of the upper and lower extremities, and TDIU for further evidentiary development.


FINDINGS OF FACT

1.  The Veteran's right upper extremity peripheral neuropathy has been manifested by no more than moderate incomplete paralysis.

2.  The Veteran's left upper extremity peripheral neuropathy has been manifested by no more than moderate incomplete paralysis.

3.  The Veteran's right lower extremity peripheral neuropathy has been manifested by no more than moderate incomplete paralysis.

4.  The Veteran's left lower extremity peripheral neuropathy has been manifested by no more than moderate incomplete paralysis.
 
5.  The Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating excess of 20 percent for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic Code 8515 (2017).

2.  The criteria for a rating excess of 30 percent for peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic Code 8515 (2017).

3.  The criteria for an initial rating excess of 20 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic Code 8620 (2017).

4.  The criteria for an initial rating excess of 20 percent for peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic Code 8620 (2017).

5.  The criteria for a total rating based on individual unemployability due to service-connected disability (TDIU) have been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations requires VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

In July 2010 and April 2013, the RO sent the Veteran letters, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered.  

The Veteran has been provided VA medical examinations in connection with his claims of service connection for peripheral neuropathy disabilities.  In an October 2016 letter, the Veteran, through his attorney, asserted that VA failed its duty to assist by failing to provide an adequate medical opinion.  Medical opinions do not need to be perfect, they need to be adequate.  The Court of Appeals for Veterans Claims (CAVC) has held that a VA opinion report is adequate if it is based on correct facts and sufficiently informs the Board of the medical expert's judgment on a medical question and the "essential rationale" for the opinion.  The report must be "read as a whole" and a medical examiner is not required to provide a detailed review of medical history or comment on every piece of favorable evidence in the record.  Monzingo v. Shinseki, 26 Vet. App. 97, 105-7 (2012); see Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that VA examiners do not have a reasons or bases requirement).  Where the opinion is lacking in detail, "the Board is permitted to draw inferences based on the overall report so long as the inference does not result in a medical determination."  Acevedo, 25 Vet. App. at 294.  Furthermore, "the general presumption of competence includes a presumption that physicians remain up-to-date on medical knowledge and current medical studies."  Monzingo, 26 Vet. App. at 106-7.  

Guided by the principles noted above, the Board finds that the examination reports are adequate here.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  These examination reports were provided by a qualified medical professional, were predicated on a full reading of the record, consideration of the Veteran's reported medical history and symptomatology, and clinical examination.  The examiner provided rationales for the opinions rendered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

Background

In June 2010, the Veteran submitted an application for VA compensation benefits, seeking an increased rating for multiple disabilities, including neuropathy of the upper extremities.

In connection with the claim, the Veteran was afforded a VA examination in August 2010.  He reported that he began to have tingling and numbness in his hands several years ago.  He stated that more recently, he began noticing numbness and tingling in his feet.  The examiner noted that the Veteran was not on medication for the condition.  The Veteran reported that he tends to fall.  He did not use any assistive devices.  On reflex examination, bilateral biceps, left tricep, brachioradialis, knee and ankle jerk were hyperactive without clonus.  His right tricep was noted as normal.  

The sensory examination indicated that the median nerve was affected in the upper extremities, and the sural nerve was affected in the lower extremities.  There was a decrease in vibration, pain/pinprick, and light touch in the fingers and toes.  In all extremities, the position sense was normal, and there was no dysesthesias.  The motor examination was 3/5 in all extremities, indicating active movement against gravity.  His muscle tone and gait were normal.  There was no evidence of atrophy.  The presence of neuritis and neuralgia were also noted.  The examiner confirmed the diagnosis of moderate peripheral neuropathy of the upper extremities, and mild peripheral neuropathy of the lower extremities, as a complication of diabetes mellitus type-2.  The Veteran's usual occupation was a tool and die designer.  The Veteran reported that he was currently unemployed, and that he retired in 1993 due to multiple sclerosis.  The effects on the Veteran's occupational activities were noted as decreased manual dexterity and decreased mobility.  

In a July 2012 statement, the Veteran reported that he had been unemployed since 1993, largely due to his service-connected disabilities.  He asserted that he has severe limitations in all four extremities due to the significant peripheral neuropathy and diabetes, which affects his whole body, making it virtually impossible for him to be employed in any capacity.

In a May 2013 email, C.M. reported that the Veteran has bad tremors in his dominant left hand.  C.M. stated that the Veteran uses a plastic glass with a lid to prevent spills.  C.M. also stated that sponge squares were installed on the garage floor over the cement, so that when he fell, it is not directly on the cement.  

In a May 2013 substantive appeal, through his attorney, the Veteran reported a loss of fine and some gross motor skills in the upper extremities.  He asserted his difficulty in holding a glass containing a beverage, and being reduced to using a Sippy cup to prevent spills.  The Veteran's fine motor skills of the upper extremities were characterized as severe, and he was reported to have the functioning level of a two to three year old.  In regard to his lower extremities, the Veteran indicated that he has difficulty standing upright, and his propensity for falling has become so frequent, that foam padding was installed in the garage, his chosen locale for solace from the rest of the world.  

In a September 2013 statement, the Veteran, through his attorney, reported that the peripheral neuropathy of his four extremities had worsened in significant ways.  The Veteran reiterated the impairment of his functional abilities that are due to his peripheral neuropathy.  The Veteran requested a more current examination to determine the extent and severity of his peripheral neuropathy.

The Veteran underwent a VA medical examination in March 2016.  The examiner confirmed the diagnosis of diabetic sensory neuropathy of the upper and lower extremities.  The examiner noted that the Veteran had more than a ten year history of diabetes mellitus type 2, which was currently well controlled on metformin and saxaglipin.  The examiner further noted that his neurologic history was complicated by a long history of multiple sclerosis and a recent (several years) history of dementia, which impairs history taking.  The Veteran's wife assisted in the history, however, since the symptoms of diabetic neuropathy are almost entirely subjective, significant details were missing.  The examiner noted that the Veteran had never taken medication for the peripheral neuropathy.  The Veteran's right hand was noted as dominant.  The symptoms attributable to diabetic peripheral neuropathy were mild paresthesias and/or dysesthesias of both the upper and lower extremities, mild numbness in the upper extremities, and moderate numbness in the lower extremities.  Reflexes were noted as decreased in the upper extremities, and increased without clonus in the lower extremities.  Light touch was decreased in his hands and feet.  Sensation was normal in the upper extremities, and decreased in the lower extremities.  The Veteran's strength was normal, and there was no evidence of atrophy.  

The examiner noted mild incomplete paralysis of the median and ulnar nerves in the bilateral upper extremities.  There was moderate incomplete paralysis of the sciatic nerve in the lower extremities.  The examiner noted that reflexes in the Veteran's arms were mildly hypoactive, (though it could be an artifact of a mild tremor.  The examiner further noted that the Veteran has spasticity in the legs with hyperactive reflexes and a few beats of clonus on the left.  The examiner concluded that the Veteran's peripheral neuropathy impacts his ability to work, due to the limited ability to handle or manipulate small objects or use hand tools.  The Veteran had to limit standing and walking, as well as, avoid situations with risk of minor trauma to his hands or feet.  The examiner noted that the symptoms due to multiple sclerosis are spasticity of legs, difficulty with gross motor coordination, and impaired balance.  The examiner further noted that mild tremors of the upper extremities are possibly due to multiple sclerosis, and in any event were certainly not related to diabetic neuropathy.   

Applicable Laws

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. Part 4 (2017).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).
 
In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2017); Peyton v. Derwinski, 1 Vet. App. 282 (1991).
  
Whereas here, a claimant appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  
 
The Veteran's upper extremity peripheral neuropathy is rated under Diagnostic Code 8515, covering impairment of the median nerve.  See 38 C.F.R. § 4.124a, Diagnostic Code 8515.  Different ratings are available for the dominant (major) and non-dominant (minor) side.  Id.  
 
Under Diagnostic Code 8515, a 10 percent rating is warranted for mild incomplete paralysis for the minor or major side.  For moderate incomplete paralysis, a 20 percent rating is warranted for the minor extremity and a 30 percent rating is warranted for the major extremity.  A 40 percent rating is warranted for severe incomplete paralysis of the minor extremity and 50 percent rating for the major extremity.  Finally, a 60 percent rating is warranted for complete paralysis of the median nerve of the minor extremity and a 70 percent rating for the major extremity, manifested by the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of the thenar eminence, the thumb in the place of the hand (ape hand); incomplete and defective pronation, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; weakened flexion of the wrist; and pain with trophic changes.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

Under Diagnostic Code 8516, paralysis of the ulnar provides a 10 percent rating for mild incomplete paralysis for the minor or major side.  For moderate incomplete paralysis, a 20 percent rating is warranted for the minor extremity and a 30 percent rating is warranted for the major extremity.  A 30 percent rating is warranted for severe incomplete paralysis of the minor extremity and 40 percent rating for the major extremity.  Finally, a 50 percent rating is warranted for complete paralysis of the ulnar nerve of the minor extremity and a 60 percent rating for the major extremity, manifested by "the griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of the wrist weakened.  See 38 C.F.R. § 4.124a

The RO rated the Veteran's lower extremity peripheral neuropathy under Diagnostic Code 8620 for neuritis.  Under those criteria, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis; and a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy.  A maximum 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8620.
 
The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to a varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.
 
The Board observes that the terms "mild," "moderate" and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6
 
Neuritis is characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating, which may be assigned for neuritis not characterized by such organic changes, will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990)

Analysis
 
Upper right and left extremities

The Veteran seeks a higher rating for his peripheral neuropathy of the right and left upper extremities.  He contends that the ratings currently assigned do not reflect the severity of his disability. 
 
As set forth above, a distinction is made between major/dominant and minor peripheral nerve groups for rating purposes.  38 C.F.R. § 4.69 (2017).  The evidence of record shows that the Veteran is left-hand dominant (the Board notes that the most recent examination notes that he is right-handed; however, his service records indicate otherwise).  Therefore, his upper left extremity is designated as his major upper extremity for the purposes of this decision.

Combined nerve injuries should be rated by reference to the major involvement, or if sufficient in extent, consider radicular group ratings.  38 C.F.R. § 4.124a, Note.  Thus, separate ratings for the affected median and ulnar nerves in the Veteran's upper extremities are not warranted.  Instead, the Board must decide which diagnostic codes can be applied and then rate the disability based upon the single diagnostic code most favorable to the Veteran.
 
Applying the facts in this case to the legal criteria set forth above, the Board finds that the symptoms associated with the Veteran's upper right and left extremity peripheral neuropathy, which affects both the median and ulnar nerves, more nearly approximate moderate incomplete paralysis of the median nerve under Diagnostic Codes 8515.

As set forth above, an August 2010 VA examination report does not show that the Veteran's right or left upper extremity peripheral neuropathy has been productive of severe incomplete paralysis.  The record shows that the manifestations of the median nerve do not result in incomplete severe incomplete paralysis of either upper extremity.  A sensory examination showed decreased vibration, pain/prick, and light touch in the fingers.  The examiner determined a diagnosis of peripheral neuropathy of the upper extremities involving the median nerve.  The motor examination was 3/5 in all extremities, indicating active movement against gravity, muscle tone was normal, and there was no evidence of atrophy.  In addition, at the March 2016 VA examination, the Veteran's strength was normal, and there was no evidence of atrophy.  The Board finds that the overall record shows that the Veteran's right and left upper extremity peripheral neuropathy does not more nearly approximate the level of disability for severe incomplete paralysis.      

In reaching this determination, the Board has carefully considered the Veteran's statements regarding the severity of his upper extremity symptoms.  The medical findings on examination, however, are of greater probative value than the Veteran's statements regarding the severity of his peripheral neuropathy of the upper extremities.  While he is competent to describe his symptoms, the examiners' expertise renders their characterization of the overall level of severity more probative.  Moreover, their opinions are consistent with the objective diagnostic test results.  

For the reasons set forth above, the Board concludes that the preponderance of the evidence is against the claims for a rating in excess of 20 percent for upper right extremity peripheral neuropathy, or a rating in excess of 30 percent for upper left extremity peripheral neuropathy.  Thus, the benefit of the doubt rule does not apply.  38 U.S.C. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lower right and left extremity

Applying the facts in this case to the legal criteria set forth above, the Board finds that the preponderance of evidence is against the assignment of a rating in excess of 20 percent for the Veterans lower right and left extremity peripheral neuropathy.

As set forth above, multiple VA medical examinations do not show that the Veteran's right or left lower extremity peripheral neuropathy has been productive of severe incomplete paralysis.  The record shows that the manifestations of the sciatic nerve do not result in incomplete severe incomplete paralysis of either lower extremity.  In the 2010 VA examination report, a sensory examination of his lower extremities revealed decreased vibration, pain/prick, and light touch in the toes.  His muscle tone, however, was normal, and there was no evidence of atrophy.  In addition, the motor examination was 3/5 in all extremities, indicating active movement against gravity.  The Veteran's gait was normal, and he did not utilize assistive devices.  In the March 2016 VA examination report, a sensory examination revealed decreased light touch in his feet, and reflexes were increased without clonus.  The Veteran's strength was normal, and there was no evidence of atrophy.  The Board finds that the overall record shows that the Veteran's right and left lower extremity peripheral neuropathy does not more nearly approximate the level of disability for severe incomplete paralysis.      

As stated above, the Board has carefully considered the Veteran's statements regarding the severity of his lower extremity symptoms.  The medical findings on examination, however, are of greater probative value than the Veteran's statements regarding the severity of his peripheral neuropathy of the lower extremities.  While he is competent to describe his symptoms, the examiners' expertise renders their characterization of the overall level of severity more probative.  Moreover, their opinions are consistent with the objective diagnostic test results.  

For the reasons set forth above, the Board concludes that the preponderance of the evidence is against the claims for a rating in excess of 20 percent for lower right extremity peripheral neuropathy, or a rating in excess of 20 percent for lower left extremity peripheral neuropathy.  Thus, the benefit of the doubt rule does not apply.  38 U.S.C. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

VA disability ratings are based, as far as practicable, on the average impairment of earning capacity attributable to disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. 38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 4.1, 4.10 (2017). Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Id.

Where the schedular rating is less than total, a total disability rating may nonetheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability; provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Thus, in any case where the Veteran is unemployable by reason of service-connected disabilities but has failed to meet the percentage standards discussed above, rating boards will submit the case to the Director, Compensation and Pension Service, for extra-schedular consideration under 38 C.F.R. § 4.16(b).

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion.  Individual unemployability, however, must be determined without regard to any nonservice-connected disabilities or advancing age.  38 C.F.R. §§ 3.341 (a), 4.16, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or maintain employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.

Applying the criteria set forth above to the facts in this case, the Board finds that the entitlement to TDIU is warranted.  The record shows that service connection is currently in effect for peripheral neuropathy of the left upper extremity associated with diabetes mellitus type 2 with erectile dysfunction rated as 30 percent disabling, diabetes mellitus type 2 with erectile dysfunction rated as 20 percent disabling, peripheral neuropathy of the right upper extremity associated with diabetes mellitus type 2 with erectile dysfunction rated as 20 percent disabling, peripheral neuropathy of the left lower extremity associated with diabetes mellitus type 2 with erectile dysfunction rated as 20 percent disabling, peripheral neuropathy of the right lower extremity associated with diabetes mellitus type 2 with erectile dysfunction rated as 20 percent disabling, bilateral hearing loss rated as 10 percent disabling, tinnitus rated as 10 percent disabling.  The Veteran has been in receipt of a combined disability rating of 80 percent since June 24, 2010.

As noted above, for the purposes of a TDIU analysis, disabilities resulting from common etiology or a single accident are to be treated as on disability.  See 38 C.F.R. § 4.16 (a)(2).  Thus, the Veteran has one disability rated as 70 percent disabling for diabetes mellitus type 2 and peripheral neuropathy associated with diabetes mellitus type2, and the criteria for a TDIU under 38 C.F.R. § 4.16(a) are met. 

As set forth above, in a July 2012 statement, the Veteran reported severe limitations in all four extremities due to the significant peripheral neuropathy and diabetes, which makes it virtually impossible for him to be employed in any capacity.  He stated that he had been unemployed since 1993, largely due to his service-connected disabilities.  The Veteran's usual occupation was a tool and die designer.  The effects on his occupational activities are decreased manual dexterity and decreased mobility.  See August 2010 VA Medical Examination.  In a March 2016 VA examination report, the examiner concluded that the Veteran's peripheral neuropathy impacts his ability to work, due to the limited ability to handle or manipulate small objects or use hand tools.  The examiner further noted that the Veteran has to limit standing and walking, as well as, avoid situations with risk of minor trauma to his hands or feet.   

Upon consideration of the record in its entirety, with particular attention to the evidence discussed above, the Board finds that the Veteran's service-connected disabilities, specifically his peripheral neuropathy and diabetes mellitus type 2, render him unable to secure and follow a substantially gainful occupation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In light of the foregoing evidence, and resolving all doubt in the Veteran's favor, the Board finds that entitlement to a TDIU is warranted.  38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. § 4.16(b).


ORDER

Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the right upper extremity is denied. 

Entitlement to a rating in excess of 30 percent for peripheral neuropathy of the left upper extremity is denied. 

Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the right lower extremity is denied. 

Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the left lower extremity is denied. 

Entitlement to a total rating based on individual unemployability due to service-connected disability is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


